Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-2,4,12-14,16-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,7,14-15 and 20 of copending Application No. 17/173,172 (US 2021/0166395 A1). 
For claim 1, although this claim is not identical to claim 1 of copending Application No. 17/173,172 , this claim is not patentably distinct from claim 1 of copending Application No. 17/173,172 because claim 1 is boarder than and fully encompassed by claim 1 of copending Application No. 17/173,172. For example, claim 1 of present application discloses “obtaining a plurality of sample images; 
17/173,172 discloses “a first initial model based on a plurality of first sample images to obtain a second initial model … the second initial model based on a plurality of second sample images to obtain an image segmentation model.” Also, claim 1 of the present application discloses “based on the initial model, determining a number of image segmentation modules according to a number of types of pixels of the plurality of sample images, wherein different image segmentation modules are used for segmenting different regions of an image.” Similarly, claim 1 of  Application No. 17/173,172 discloses “the image segmentation model obtaining image information of the plurality of second sample images in a training process, and the image information of the plurality of second sample images including at least distribution information of a plurality of target regions.” Additional, claim 1 of the present application discloses “calling the image segmentation model in response to obtaining a first image to be segmented, and segmenting the first image by using the image segmentation model based on a plurality of image segmentation modules, to output a second image.” Similarly, claim 1 of  Application No. 17/173,172 discloses “ a first image to the image segmentation model, and segmenting, by using the image segmentation model, the first image according to the image information to output a second image.” Last, claim 1 of the present application discloses “ the plurality of sample images and the first image all are target human tissue images.” Similarly, claim 1 of  Application No. 17/173,172 discloses “ … the plurality of first sample images including images of a plurality of human tissues… the plurality of second sample images including images of a target human tissue.”

As for Claim 2, although this claim is not identical to Claim 7 of Application No. 17/173,172, this claim is not patentably distinct from Claim 7 of Application No. 17/173,172  because Claim 2 is broader than and fully encompassed by Claim 7 of Application No. 17/173,172.

As for Claim 4, although this claim is not identical to Claim 3 of Application No. 17/173,172, this claim is not patentably distinct from Claim 3 of Application No. 17/173,172  because Claim 4 is broader than and fully encompassed by Claim 3 of Application No. 17/173,172.

As for Claim 12, although this claim is not identical to Claim 14 of Application No. 17/173,172, this claim is not patentably distinct from Claim 14 of Application No. 17/173,172  because Claim 12 is broader than and fully encompassed by Claim 14 of Application No. 17/173,172.

For claim 13, although this claim is not identical to claim 15 of copending Application No. 17/173,172 , this claim is not patentably distinct from claim 15 of copending Application No. 17/173,172 because claim 13 is boarder than and fully encompassed by claim 15 of copending Application No. 17/173,172. For example, claim 13 of present application discloses “a memory storing computer program instructions; and a processor coupled to the memory and, when executing the computer program instructions.” Similarly, claim 15 of Application No. 17/173,172 discloses “a memory; and a processor coupled to the memory, the processor being configured to perform .” Next, claim 13 of present application discloses “obtaining a plurality of 17/173,172 discloses “a first initial model based on a plurality of first sample images to obtain a second initial model … the second initial model based on a plurality of second sample images to obtain an image segmentation model.” Also, claim 13 of the present application discloses “based on the initial model, determining a number of image segmentation modules according to a number of types of pixels of the plurality of sample images, wherein different image segmentation modules are used for segmenting different regions of an image.” Similarly, claim 15 of  Application No. 17/173,172 discloses “the image segmentation model obtaining image information of the plurality of second sample images in a training process, and the image information of the plurality of second sample images including at least distribution information of a plurality of target regions.” Additional, claim 13 of the present application discloses “calling the image segmentation model in response to obtaining a first image to be segmented, and segmenting the first image by using the image segmentation model based on a plurality of image segmentation modules, to output a second image.” Similarly, claim 15 of  Application No. 17/173,172 discloses “ a first image to the image segmentation model, and segmenting, by using the image segmentation model, the first image according to the image information to output a second image.” Last, claim 13 of the present application discloses “ the plurality of sample images and the first image all are target human tissue images.” Similarly, claim 15 of  Application No. 17/173,172 discloses “ … the plurality of first sample images including images of a plurality of human tissues… the plurality of second sample images including images of a target human tissue.”

As for Claim 14, although this claim is not identical to Claim 7 of Application No. 17/173,172, this claim is not patentably distinct from Claim 7 of Application No. 17/173,172  because Claim 14 is broader than and fully encompassed by Claim 7 of Application No. 17/173,172.

As for Claim 16, although this claim is not identical to Claim 3 of Application No. 17/173,172, this claim is not patentably distinct from Claim 3 of Application No. 17/173,172  because Claim 16 is broader than and fully encompassed by Claim 3 of Application No. 17/173,172.

For claim 17, although this claim is not identical to claim 20 of copending Application No. 17/173,172 , this claim is not patentably distinct from claim 20 of copending Application No. 17/173,172 because claim 17 is boarder than and fully encompassed by claim 20 of copending Application No. 17/173,172. For example, claim 17 of present application discloses: “A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor.” Similarly, claim 20 of Application No. 17/173,172 discloses “ A non-transitory electronic-readable storage medium storing computer program instructions executable by at least one processor .” Next, claim 17 of present application discloses “obtaining a plurality of sample images; calling an initial model to input the plurality of sample images into the initial model, and to train the initial model based on the plurality of sample images to obtain an image segmentation model.” Similarly, claim 20 of  Application No. 17/173,172 discloses “a first initial model based on a plurality of first sample images to obtain a second initial model … the second initial model based on a plurality of second sample images to claim 17 of the present application discloses “based on the initial model, determining a number of image segmentation modules according to a number of types of pixels of the plurality of sample images, wherein different image segmentation modules are used for segmenting different regions of an image.” Similarly, claim 20 of  Application No. 17/173,172 discloses “the image segmentation model obtaining image information of the plurality of second sample images in a training process, and the image information of the plurality of second sample images including at least distribution information of a plurality of target regions.” Additional, claim 17 of the present application discloses “calling the image segmentation model in response to obtaining a first image to be segmented, and segmenting the first image by using the image segmentation model based on a plurality of image segmentation modules, to output a second image.” Similarly, claim 20 of  Application No. 17/173,172 discloses “ a first image to the image segmentation model, and segmenting, by using the image segmentation model, the first image according to the image information to output a second image.” Last, claim 17 of the present application discloses “ the plurality of sample images and the first image all are target human tissue images.” Similarly, claim 20 of  Application No. 17/173,172 discloses “ … the plurality of first sample images including images of a plurality of human tissues… the plurality of second sample images including images of a target human tissue.”

As for Claim 18, although this claim is not identical to Claim 7 of Application No. 17/173,172, this claim is not patentably distinct from Claim 7 of Application No. 17/173,172  because Claim 18 is broader than and fully encompassed by Claim 7 of Application No. 17/173,172.

As for Claim 20, although this claim is not identical to Claim 3 of Application No. 17/173,172, this claim is not patentably distinct from Claim 3 of Application No. 17/173,172  because Claim 20 is broader than and fully encompassed by Claim 3 of Application No. 17/173,172.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3,13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seung et al (U.S. 20100266175), hereinafter referred as “ Seung”. 

Regarding claim 1,13 and 17 , Seung discloses the claimed an image segmentation method for a computer device, ( Paragraph 6 : “certain approaches to segmentation or detection of objects and their boundaries in images (or other data sets) do not rely on machine learning approaches that aim to minimize pixel-level agreement between a computer and a human.”), comprising:
[ Claim 13 : a memory storing computer program instructions; (Paragraph 27: “software is stored on a computer readable medium. The software comprises instructions for causing a data processing system to implement a segmentation module configured to accept image data representing a three-dimensional image acquired from a biological sample.”) and 
a processor coupled to the memory and, when executing the computer program instructions, (Paragraph 39: “the segmentation apparatus is implemented using a computer processor controlled by software instructions.”) configured to perform ]
[Claim 17:A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor. (Paragraph 27 and Paragraph 39)]
obtaining a plurality of sample images; (Fig.1, training image data 135  and Paragraph 5: “ a set of training images and their corresponding boundary labeling are used to determine the parameters to be used in processing unknown images.”)
calling an initial model (Fig.1, biological sample 105  and Paragraph 38: “the biological sample 105 is processed in an imaging apparatus 110 to produce image data 115.”) to input the plurality of sample images (Fig.1, training image data 135 ) into the initial model, (Fig.1, biological sample 105) ;( Fig.1 and Fig.4 shows segmentation apparatus 120 input a biological sample into a plurality of training image data 135)  and to train the initial model (Fig.1, biological sample 105) based on the plurality of sample images (Fig.1, training image data 135 ) to obtain an image segmentation model; (Fig.1 shows an image segmentation model is from segmentation apparatus 120) 
 (Fig.1, biological sample 105), determining a number of image segmentation modules (Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.”, “a number of image segmentation modules”  is interpreted as a resulted after segmented between a biological sample 105 and each training image data 135) according to a number of types of pixels of the plurality of sample images, (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.” And Paragraph 108: “the techniques are based on training a classifier to classify each image location (e.g., pixel) as tumor versus non-tumor, or for classifying adjacent locations as same versus different object.”)
 wherein different image segmentation modules are used for segmenting different regions of an image; , (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.” And Paragraph 108: “the techniques are based on training a classifier to classify each image location (e.g., pixel) as tumor versus non-tumor, or for classifying adjacent locations as same versus different object.”, it shows that a different region can also be collected based on the image segmentation models) and 
calling the image segmentation model (Fig.1 shows an image segmentation model is from segmentation apparatus 120) in response to obtaining a first image (Fig.1, segmentation data 125) to be segmented,(Paragraph 39: “A segmentation apparatus 120 processes the image data 115 and produces segmentation data 125.” And Paragraph 40: “the segmentation data 125 may be used as an input to a display system 150.”) and 
segmenting the first image (Fig.1, segmentation data 125) by using the image segmentation model  based on a plurality of image segmentation modules, (Fig.1 shows an image segmentation model is from segmentation apparatus 120 ; Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.” ) to output a second image, (Fig.1, presentation image 155)
wherein the plurality of sample images and the first image all are target human tissue images. (Paragraph 8: “a system is applied to analysis of biological tissue. The system includes a segmentation apparatus configured to accept image data representing a three-dimensional image acquired from a biological sample.”)

Regarding claim 2,14 and 18, Seung discloses the claimed, wherein 
the determining a number of image segmentation modules (Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.”, “a number of image segmentation modules”  is interpreted as a resulted after segmented between a biological sample 105 and each training image data 135) according to a number of types of pixels of the plurality of sample images (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.”) comprises: 
(Figs.3A-B and Paragraph 46: “the simple pixels are points in a binary image that can be modified (i.e., flipped from foreground to background or vice versa) without altering topological properties of the image including the numbers of components, cavities, and in the case of 3D images, tunnels.”) 

Regarding claim 3,15 and 19, Seung discloses the claimed, wherein: 
each sample image carries a label, and the label is used for indicating a target segmentation result of the sample image; (Fig.1, labeling 130 and Paragraph 5: “pixels in an image are automatically labeled as boundaries versus object, and based on the labeled pixels, the image is segmented into objects.” and
 before the determining a number of image segmentation modules (Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.”, “a number of image segmentation modules”  is interpreted as a resulted after segmented between a biological sample 105 and each training image data 135) according to a number of types of pixels of the plurality of sample images, (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.”) the method further comprises: 
analyzing labels (Fig.1 , labeling 130 and Paragraph 39 : “the segmentation data comprises a labeling of pixels according to distinct labels for each separate object.”) of the (Fig.1 and paragraph 41: “the training process that determines the segmentation parameters 145 makes use training image data 135, which in general comprises the outputs of the imaging apparatus 110 for a corresponding set of biological samples (not shown). The training image data is labeled, for example in a manual labeling procedure 130, to produce training segmentation data 137… A parameter selection system 140 processes the training image data 135 and corresponding training segmentation data 137 to produce the segmentation parameters 145 that are used by the segmentation apparatus 120 for the unknown image 105.”)

Regarding claim 12, Seung discloses the claimed, further comprising: 
in a training process of the initial model (Fig.1, biological sample 105  and Paragraph 38: “the biological sample 105 is processed in an imaging apparatus 110 to produce image data 115.”), for each image segmentation module (Fig.1 shows an image segmentation model is from segmentation apparatus 120, obtaining, according to an image number of the plurality of sample images, (Fig.1, training image data 135)
 image segmentation submodules corresponding to the image number as the image segmentation module, (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.” And Paragraph 43: ““referring to FIG. 2A, a two-dimensional image is represented as having object regions A, B, and C, with the remainder of the image forming a background.”)
 (Fig.2A and paragraph 43: “referring to FIG. 2A, a two-dimensional image is represented as having object regions A, B, and C, with the remainder of the image forming a background.”, it show that each objects region interpreted as submodules and represented at  different location as different depths.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4-6 and 10-11, 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Seung et al (U.S. 20100266175), in view of Guotai Wang et al (Automatic Brain Tumor Segmentation using Cascaded Anisotropic Convolutional Neural Networks; IDS)

Regarding claim 4,16 and 20,  Seung discloses the claimed, wherein the segmenting the first image by using the image segmentation model based on a plurality of image segmentation modules (Fig.1 shows an image segmentation model is from segmentation apparatus 120 ; Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.” ) comprises:
However, Seung does not disclose the claimed wherein:
 for two adjacent image segmentation modules of the plurality of image segmentation modules, 
segmenting a third image based on a first image segmentation module, 
to obtain a first segmentation result, the first image segmentation module being an image segmentation module arranged ahead of the two adjacent image segmentation modules; and
segmenting, by the computer device based on a second image segmentation module, a fourth image obtained through cropping based on the first segmentation result, to obtain a second segmentation result, 
the second image segmentation module being an image segmentation module arranged behind of the two adjacent image segmentation modules, and
 the fourth image being a partial region of the third image.
Guotai Wang discloses the claimed an image segmentation method (Abstract: “segment multi-modal Magnetic Resonance (MR) images with brain tumor into background and three hierarchical regions.”)	
for two adjacent image segmentation modules of the plurality of image segmentation modules, segmenting a third image based on a first image segmentation module, (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially.)  
to obtain a first segmentation result, the first image segmentation module being an image segmentation module arranged ahead of the two adjacent image segmentation modules; (Fig.1- segmentation of whole tumor and section 2.1: “ The first network (WNet) segments the whole tumor from multi-modal 3D volumes of the same patient. Then a bounding box of the whole tumor is obtained.”)  and
segmenting, by the computer device based on a second image segmentation module, a fourth image (Fig.1 – segmentation of enhancing tumor core) obtained through cropping based on the first segmentation result, (Fig.1- segmentation of tumor core and section 2.1: “ The cropped region of  the input images based on the bounding box is used as the input of the second network (TNet) to segment the tumor core.”)
the second image segmentation module being an image segmentation module arranged behind of the two adjacent image segmentation modules, (Fig.1- segmentation of tumor core and section 2.1: “ The cropped region of  the input images based on the bounding box is used as the input of the second network (TNet) to segment the tumor core.”) and the fourth image being a partial region of the third image. (Fig.1 – segmentation of enhancing tumor core shows the partial region of the third image – “segmentation of tumor core” )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for automatic brain tumor segmentation of Guotai Wang into a system and method for image and data segmentation of Seung  in order to reducing the over-fitting and false positives when applying the segmentation. 

Regarding claim 5,  Seung discloses the claimed, wherein 
the plurality of image segmentation modules respectively correspond to one type of pixels; (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.”)
during obtaining of a segmentation error of a segmentation result of each image segmentation module (Paragraph 58: “for each pair of pixels identifying the portion of the image (i.e., the edge) that most contributes to the training data segmentation (merging or segmentation error), the links that contribute to erroneous merging or splitting of components are more highly weighted in the retraining of the classifier weights, thereby focusing the training on the end-to-end accuracy of the overall segmentation that is determined by the weighted affinity data.”)  in a training process of the initial model, a weight of a type corresponding to the image segmentation module is greater than a weight of another type. (Fig.6 and Paragraph 91: “the segmentation apparatus 120B makes use of a pixel classifier 312, which accepts the input image data 115 and produces a weighted map 314, which provides a value in the range [0,1] for each pixel location. Larger values indicate greater certainty of the pixel being in an object and a lower value indicating a greater certainty of the pixel being in the background. The weighted map 314 is processed in a component identifier 322, which outputs the segmentation data 125 as output of the segmentation apparatus 120B.”).
However, Seung does not disclose the claimed wherein 
 	the fourth image comprises pixels of a first type indicated by the first segmentation result, and the first type is a type corresponding to the first image segmentation module; and
Guotai Wang discloses the claimed wherein 
the fourth image comprises pixels of a first type indicated by the first segmentation result, and the first type is a type corresponding to the first image segmentation module; . (Fig.1 – segmentation of enhancing tumor core shows the four images comprise pixels from the first segmentation module and Section 2.1: “Similarly, image region inside the bounding box of the tumor core is used as the input of the third network (ENet) to segment the enhancing tumor core.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for automatic brain tumor segmentation of Guotai Wang  into a system and method for image and data segmentation of Seung  in order to reducing the over-fitting and false positives when applying the segmentation.

Regarding claim 6,  Seung discloses the claimed further comprising:
obtaining, in a training process of the initial model (Fig.1, biological sample 105), a pixel ratio between adjacent target regions of a plurality of target regions corresponding to the plurality of sample images, the target region being a region in which pixels of a target type in the plurality of sample images are located; (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.” And Paragraph 44: “Referring to FIG. 2B, another representation of the image uses an affinity graph in which each node corresponds to one of the pixels. Edges join certain pairs of nodes such that each connected set of nodes corresponds to one of the object regions.”) and 
However, Seung does not disclose the claimed where in 
 
Guotai Wang discloses the claimed wherein cropping, in a case that each of the plurality of image segmentation modules crops an image, the image according to a magnitude relationship between the pixel ratio between adjacent target regions of the plurality of target regions and a target value. (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially, and  Section 2.1 : “The first network (WNet) segments the whole tumor from multi-modal 3D volumes of the same patient. Then a bounding box of the whole tumor is obtained. The cropped region of  the input images based on the bounding box is used as the input of the second network (TNet) to segment the tumor core.”, each bounding box region shows  “a magnitude relationship between the pixel ratio between adjacent target regions”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for automatic brain tumor segmentation of Guotai Wang  into a system and method for image and data segmentation of Seung  in order to reducing the over-fitting and false positives when applying the segmentation.

Regarding claim 10, Seung discloses the claimed wherein: 
the initial model and the image segmentation model are respectively used for obtaining slices of an image (Paragraph 107: “address segmentation of two- (e.g., image slices) and three-dimensional (e.g., volume) images of biological or other physical objects. In some examples, the segmentation 130 determined by the system is used to form data representing an output image.”)
the initial model and the image segmentation model both comprise three view sub-models, and the three view sub-models are respectively used for obtaining slices of an image according to different viewing angles and segmenting the image; (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially.  And Fig.3 shows Multi-view fusion is implemented for WNet, T Net, and ENet, respectively.)
 the determining a number of image segmentation modules (Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.”, “a number of image segmentation modules”  is interpreted as a resulted after segmented between a biological sample 105 and each training image data 135)  according to a number of types of pixels of the plurality of sample images (Paragraph 6: “Optimizing such pixel-level agreement does not, in general, provide the best possible result if boundary detection is a means to the ultimate goal of image segmentation, rather than an end in itself.”) comprises: 
using a number of types of foreground pixels of the plurality of sample images (Figs.3A-B and Paragraph 46: “the simple pixels are points in a binary image that can be modified (i.e., flipped from foreground to background or vice versa) without altering topological properties of the image including the numbers of components, cavities, and in the case of 3D images, tunnels.”)  as the number of the image segmentation modules in each view sub-model; (Paragraph 40: “to produce a presentation image 155 that provides am operator (e.g., technician, researcher, physician or other clinician) with a view of the objects detected by the segmentation apparatus.”)  and 
the segmenting the first image (Fig.1, segmentation data 125) by the image segmentation model based on a plurality of image segmentation modules, (Fig.1 shows an image segmentation model is from segmentation apparatus 120 ; Fig.5A and Paragraph 54: “represents a 6.times.6 pixel image (with pixels labeled A1 through F6 for discussion), a solid line 304 shows a human segmentation of the image into three connected components.”  to output a second image (Fig.1, presentation image 155) comprises:
However, Seung does not disclose the claimed invention :
the initial model and the image segmentation model both comprise three view sub-models, and the three view sub-models are respectively used for obtaining slices of an image according to different viewing angles and segmenting the image;
 	obtaining, by the computer device by using the three view sub-models, at least one slice of the first image respectively according to corresponding viewing angles, 
segmenting each slice by using the plurality of image segmentation modules in the each view sub-model, and outputting the second image based on segmentation results of the three view sub-models.
Guotai Wang discloses the claimed wherein 
the initial model and the image segmentation model both comprise three view sub-models, and the three view sub-models are respectively used for obtaining slices of an image according to different viewing angles and segmenting the image; (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially.  And Fig.3 shows Multi-view fusion is implemented for WNet, T Net, and ENet, respectively.)
obtaining, by the computer device by using the three view sub-models, at least one slice of the first image respectively according to corresponding viewing angles, segmenting each slice by using the plurality of image segmentation modules in the each view sub-model, and outputting the second image based on segmentation results of the three view sub-models. (Fig.4 and Fig.5 shows segmentation result of the brain tumor from a training image with multi-view fusion. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method for automatic brain tumor segmentation of Guotai Wang  into a system and method for image and data segmentation of Seung  in order to reducing the over-fitting and false positives when applying the segmentation. 

Regarding claim 11, Seung, in view of wherein:
 a segmentation result of the each view sub-model in the three view sub-models comprises image segmentation results of the plurality of image segmentation modules; (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially.  And Figs. 4-5 shows segmentation result of the brain tumor from a training image with multi-view fusion. ).) and
the outputting the second image based on segmentation results of the three view sub-models (Fig.1 shows three networks are proposed to hierarchically segment whole tumor (WNet), tumor core (TNet) and enhancing tumor core (ENet) sequentially.”) comprises:
(Figs. 4-5 and Section 4: “Considering the different imaging resolution in different views, it may be more reasonable  to use a weighted average of axial, sagittal and coronal views rather than a simple average of them in the testing stage.”)

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chefd’hotel et al (U.S. 20170169567 A1), “SYSTEMS AND METHODS FOR DETECTION OF STRUCTURES AND/OR PATTERNS IN IMAGES”, teaches about presenting systems and computer-implemented methods for automatic detection of image structures. Subsequent to the training, a test image or image under analysis may be divided into a plurality of test patches.

Schoenmeyer et al (U.S. 20140185891 A1), “Generating Image-Based Diagnostic Tests By Optimizing Image Analysis And Data Mining Of Co-Registered Images”, teaches about High-resolution digital images of adjacent slices of a tissue sample are acquired, and tiles are defined in the images. Values associated with image objects detected in each tile are calculated.
Thiagarajan et al (U.S. 20160005183 A1), “KERNEL SPARSE MODELS FOR AUTOMATED TUMOR SEGMENTATION”, teaches about a method and system of segmenting a tumor region in an image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DUY TRAN/            Examiner, Art Unit 2665   
                                                                                                                                                                                         
/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665